Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicants’ amendment and Information Disclosure Statement filed 11/13/2020 are acknowledged. Claims 1-37 are pending in this application. Claims 1-28 and 37 are under examination. Claims 29-36 are withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections/Objections Withdrawn
The objection to claims 1-28 is withdrawn in response to Applicants’ amendments.
The rejection of claims 1-28 under 35 U.S.C. §112(b), as indefinite is withdrawn with respect to the terms “derivative,” “stimulating,” and “greatest number of carbon atoms” in response to Applicants’ detailed explanations of the terms and expressions used in the claims. The rejection based on the use of the term “alcohol” for compounds which lack an –OH group is withdrawn in response to Applicants’ amendment.
However, as explained below, the rejection under 35 U.S.C. §112(b) is maintained on other grounds.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
The rejection of claims 1-28 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is maintained.  New claim 37 is rejected on the same basis. Applicants’ amendment 
With its use of the vague abstract terms “functional group in available form,” “functionalized alcohol,” “functionalized detectable label,”  “first functional group,” and “second functional group” claim 1 is impossible to follow, and it does not satisfy the requirement of the statute to particularly point out and distinctly claim the subject matter of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-28 under 35 U.S.C. §103 as unpatentable over  Grammel 2013 in view of Graham US ‘235 is maintained for reasons of record in the Office action mailed 5/13/2020. Applicants’ argument in traverse has been carefully considered but has been found unpersuasive.
As discussed in the 5/13/2020 Office action, Grammel 2013 teaches the particular fluorescence labeling technique technique encompassed by the instant claims, and Graham US ‘235 teaches the use of a more general fluorescence labeling technique to assay phospholipase activity.
Specifically, Grammel 2013 teaches the use of chemical reporters in conjunction with biorthogonal labeling methods for the purpose of imaging enzymes and other biomolecules. In particular, Grammel 2013 teaches (for example, at p. 476, col 2, ll. 13-14; and p. 477, col. 1, ll. 5-6) the fluorescence imaging of proteins following attachment of a label via a cycloaddition 
Specifically, as also discussed in the 5/13/2020 Office action, Graham ‘235 teaches the use of detection of fluorescence from labels that are covalently attached to the PLD substrate, either directly or via a linker, to assay for PLD activity.
The two teachings are in the field of fluorescence labeling of proteins. It was found prima facie obvious to combine the two teachings.
Applicants’ argument consists of the assertion that the Office’s prima facie case of obviousness is “flawed” because, they assert, “neither [Grammel nor Graham] suggests linking an exogenous functionalized alcohol…with PC (phosphatidylcholine) by means of endogenous PLD in a cell catalyzing a transphosphatidylation between PC and the functionalized alcohol within the cell.”
The Office agrees that the cited references do not employ the terminology that Applicants have coined: “exogenous functionalized alcohol” and “phosphatidyl alcohol reaction product.” However, it is clear from Fig 1 of Graham, which is clearly equivalent to the functionalized alcohol depicted in Structure (1) in paragraph [0008] of the instant specification. The text at ¶¶ 0022, 0061, 0080, and elsewhere makes it equally clear that this is an exogenous substrate.
Based on these observations, the finding of prima facie obviousness is maintained. It is concluded that in this case the reasonable expectation of success is sufficient to shift the burden of going forward to Applicants to submit evidence of non-obviousness.
New claim 37 is allowable over prior art.

	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner, Art Unit 1657